Case 8:19-cv-02241-GJH Document 1-7 Filed 08/02/19 Page 1 of 2

Circuit Court For Prince George’s County
Clerk Of The Circuit Court
Courthouse
Upper Marlboro, Md. 20772-9987
MD Relay Service Voice/ TDD
1-800-735-2258

Writ of Summons Case 1D: CAE18-51024

State of Maryland, Prince George’s County to wit:

To; Gregory Milton
9701 Apollo Drive
Suite 100
Largo, MD 20774

You are hereby summoned to file a written response by pleading or motion in this court to the attached complaint filed
by:

ATTORNEY GRIEVANCE COMMISSION OF MARYLAND

100 COMMUNITY PLACE SUITE 3301

CROWNSVILLE MD 21032

Within 15 days after service of this summons upon you.
WITNESS: the Honorable Clerk of the Circuit Court for Prince George’s County, Maryland.

Date issued: January 8, 2019 .
Clerk #64]
To the person summoned:
1. Personal attendance in court on the day named is not required.
2. Failure to file a response within the time allowed may result in a judgment by default or the granting of the
relief sought against you.
3. Proper Courtroom attire is expected. Anything that you would wear to an office that presents a professional
appearance is appropriate. Please no shorts, cut-off jeans, halter, tank or tube tops or other attire that
reveals the abdomen or lower back, spandex or mesh garments.

Sheriff's Return

 

 

 

Fee $
Note:

Sheriff

 

 

1. This summons is effective for service only if served within 60 days after the date it is issued.

2. Proof of service shall set out the name of the person served, date and the particular place and manner of service. if
service is not made, please state the reasons.

3. Return of served or unserved process shall be made promptly and in accordance with Rule 2-126. If this summons is
served by private process, the process server shall file a separate affidavit as requiredby Rule 2-126 (a).

4. Direct your responses and questions to Circuit Court for Prince George’s County, Clerk of the Circuit Court, 14735 Main
Street, Courthouse D1002, Upper Marlboro, MD 20772-9987. Legal advice cannot be obtained from this office.

 

 
 

»

eget eee

“

. Tothe person summoned:

oo Case 8:19-cv-02241-GJH Document 1-7 Filed 08/02/19 Page 2 of 2

Circuit Court For Prince George’s County
Clerk Of The Circuit Court
_ Courthouse - ,
Upper Marlboro, Md. 20772-9987
MD Relay Service Voice/ TDD
- 1-800-735-2258

Writ of Summons oo Case ID: CAE18-51024

State of Maryland, Prince George's County to wit:

Gregory Milton
9701 Apollo Drive
Suite 100

Largo, MD 20774

You are hereby summoned to file a written response by pleading or motion in this court to the attached complaint filed -
by: ;

ATTORNEY GRIEVANCE COMMISSION OF MARYLAND

100 COMMUNITY PLACE SUITE 3301 .

CROWNSVILLE MD 21032

Within 15 days after service of this summons upon you. “ants,

-ieag "92, :
‘ orga ry "4",
WITNESS: the Honorable Clerk of the Circuit Court for Prince George's County, Maryland}. rereetons, 6.

- lag

Date issued: January 8, 2019 M og ae fo a

 
  
 

1. Personal attendance in court on the day named is not required. Oi Sa,

2. Failure to file a response within the time allowed may result in a judgment by
relief sought against you.

3. Proper Courtroom attire is expected. Anything that you would wear to an office that presents a professional
appearance is appropriate. Please no shorts, cut-off jeans, halter, tank or tube tops or other attire that
reveals the abdomen or lower back, spandex or mesh garments.

granting of the
: t

Sheriffs Return —

 

 

Fee S
Note:

Sheriff...

 

1. This summons is effective for service only if served within 60 days after the date itis issued.

2. Proof of service shall set out the name of the person served, date and the particular place and manner of service. If
service is not made, please state the reasons. ee

3. Return of served or unserved process Shall.be made promptly and in accordance with Rule 2-126. If this summons is _
served by private process, the process server shall file.a separate affidavit as requiredby Rule 2-126 (a). .

4. Direct your responses and questions to Circuit Court for Prince George’s County, Clerk of the Circuit Court, 14735 Main
Street, Courthouse D1002, Upper Marlboro, MD 20772-9987. Legal advice cannot be obtained from this office.

/

 

 

 

 

 
